X THE SLTREME CO'tAT OF 'THE STATE OF 230XTAXA




       In order to resoh e confusion as to m-hat is encompassed within a notice sfappeal from
a final judgment,
       IT 1 HEREBY ORDERED that, effective the date of this order, Rule 4(c) of the
           s
Montana Rules of Appellate Procedure is mended ta read as folfows (deleted language is
indicated by strikeout; new language is underlined):
               Content ofthe notice of appeal. The aotice of appeal shall specify the
       party or parties taking the appeal: and shall designate the judgment;: J order
                                                                               O
       W a w e a l e d from, An ap~eaI            from a judgment d ~ a inko question
                                                                         w
       all previous orders and rulings excepted or objected to and tChlch led up to and
       produced the judement. The notice of appeal shall substantially cumply with
       Fonn 1 in the Appendix of Farms to Rule 54. An appeal shall not be
                                            title
       dismissed for informality of form 01- of the ~iotiee appeal, so long as the
                                                              of
       inftlmation required in. Fctm 1 in the Appendix of Foms ta Rule 54 is
       contained in the notice of appeal,

       The Clerk is directed to mail copies af this order to West G~oup,
                                                                       State Reporter
Publishing Company and the Montarza Lawyer with the request that it be published in their
respecthe pubiicatioas; to the Director of Legal Sew~ces
                                                       sfthe Montana Legislative Services
Division; m d ro all Clerks ofthe District Court of the State of Montana with a request that
each Clerk Furnish a copy tg the District Cou1-t Judges.
       DA'TED this - @a
                   % dy
                     '           of October, 2003.




          Fd   smith
   CLERK OF THE SUPREME COURT
        STATE OF MONTANA